DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-11, 13, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillebrand et al. (2016/0073091).
Claim 1
 	Hillebrand et al. (2016/0073091) discloses a projector (Fig. 2 Ref. 121) operable to project a pattern of light onto an object at a plurality of different times (Para. 0057); a first camera (Fig. 2, Ref. 112) operable to capture at the plurality of different times the projected pattern of light in first images (Para. 0008); a second camera (Fig. 2, Ref. 111) operable to capture at the plurality of different times the projected pattern of light in second images (Para. 0008); a registration camera (Fig. 2, Ref. 113; color camera) operable to capture a plurality of third images, each of the plurality of third images being captured in succession (Para. 0068); one or more processors (Fig. 8, Ref. 122a) operable to determine three-dimensional (3D) coordinates of points on the object based at least in part on the projected pattern, the first images, and the second images (Para. 0063), the one or more processors being further operable to register the determined 3D coordinates based at least in part on common features extracted from the succession of third images (Para. 0074); and a mobile computing device operably connected to the handheld device (Fig. 2, Ref. 100) and in communication with the one or more processors, the mobile computing device being operable to display (Fig. 7, Ref. 130) the determined registered 3D coordinates of points (Para. 0056).  

    PNG
    media_image1.png
    423
    487
    media_image1.png
    Greyscale

Claim 2
 	Hillebrand et al. (2016/0073091) discloses the mobile computing device is further operable to provide a user interface (UI) that enables a user to instruct the handheld device to take specified actions (Para. 0056; It is well known that a portable computer will have a keyboard for user interface).  
Claim 5
 	Hillebrand et al. (2016/0073091) discloses the mobile computing device is selected from the group consisting of a smart phone, a personal digital assistant, and a tablet computer (Para. 0056).  
Claim 6
 	Hillebrand et al. (2016/0073091) discloses the mobile computing device includes a color camera (Fig. 2, Ref. 113) operable to capture images, including two-dimensional (2D) still images (Para. 0048).  
Claim 7
 	Hillebrand et al. (2016/0073091) discloses the 2D still images are synchronized with time stamps to the determined 3D coordinates of points (Para. 0102).  
Claim 8
 	Hillebrand et al. (2016/0073091) discloses a mobile personal computer (PC), the mobile PC having a computing unit and a battery (Para. 0056; It is inherent that portable computers or smartphones have a battery).  
Claim 10
 	Hillebrand et al. (2016/0073091) discloses the mobile PC is operable for attachment to the user (Para. 0056; It is inherent that a user is going to hold a portable computer or smartphone and therefore is attached to the user).  
Claim 11
 	Hillebrand et al. (2016/0073091) discloses the mobile PC is operable to cooperate with the one or more processors to determine the registered 3D coordinates of points on the object (Para. 0056, 0063).  
Claim 13
 	Hillebrand et al. (2016/0073091) discloses the UI of the mobile computing device provides access to one or more calibrations of the handheld device (Para. 0008).  
Claim 16
 	Hillebrand et al. (2016/0073091) discloses the mobile computing device displays the results of live processing, the live-processing results being provided at least once per second (Para. 0107).  
Claim 18
Hillebrand et al. (2016/0073091) discloses further operable to stream colorized 3D data to the mobile computing device, the colorized 3D data obtained from the one or more processors by applying color obtained from a color camera to the determined 3D coordinates (Para. 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9, 12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand et al. (2016/0073091).
Claim 3-4, 9
	Hillebrand et al. (2016/0073091) discloses the claimed invention except for the mobile computing device is removably attached to a case of the handheld device, the case being fixedly attached to the projector, the first camera, and the second camera or wherein the mobile computing device is removably attached to the case by a magnetic attraction between the mobile computing device and the case; or the battery is removable and rechargeable. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Hillebrand et al. (2016/0073091) with the removability listed above since it was well known in the art that having elements that can be fixed or removed from a device allows the device to be more integrated, therefore making mobile and compact. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12
	Hillebrand et al. (2016/0073091) discloses the claimed invention except for the mobile PC is operable to transmit a signal of the determined registered 3D coordinates of points on the object to the mobile computing device, the signal being transmitted over at least one of an electrical cable from the mobile PC to the mobile computing device or a wireless communication channel from the mobile PC to the mobile computing device. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Hillebrand et al. (2016/0073091) with transmitting signals via wireless or wired between computing devices since it was well known in the art that data can be stored in both devices, therefore providing a backup for the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 14-15
	Hillebrand et al. (2016/0073091) discloses the claimed invention except for the UI of the mobile computing device provides access to a thumbnail sized images of scans associated with scan projects or the UI of the mobile computing device causes the determined registered 3D coordinates to be reformatted into a true 3D image display that may be rotated or translated to view the collected 3D data from a variety of perspectives. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Hillebrand et al. (2016/0073091) with the processing of images listed above since it was well known in the art that have access to tumbnail sized images or reformatting into true 3D images improves user efficiency in classification and determination, therefore improving the overall quality of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
	Hillebrand et al. (2016/0073091) discloses the claimed invention except for a control function, and a feedback function, the viewer function displaying image data from regions that have been scanned, the control function enabling control of the handheld device through user selections, the feedback function providing information to the user. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Hillebrand et al. (2016/0073091) with control and feedback instructions since it was well known in the art that using a controller to manage feedback function improves data management efficiency, therefore improving the overall speed and quality of moving data results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 3, 2022